United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF DEFENSE, NAVY PUBLIC
WORKS CENTER, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1788
Issued: April 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2012 appellant, through his representative, filed a timely appeal from the
February 29, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied an attendant allowance. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for an
attendant allowance.
FACTUAL HISTORY
In 1995 appellant, a 55-year-old crane operator, filed an occupational disease claim
alleging that his trigger thumb was a result of repeatedly pushing a button to make the crane go
1

5 U.S.C. § 8101 et seq.

faster. OWCP accepted his claim for right trigger thumb and right carpal tunnel syndrome.
Appellant received compensation for temporary total disability on the periodic rolls. He also
received a schedule award for a 31 percent permanent impairment of his right upper extremity
due to median nerve sensory deficit or pain.2
On January 4, 2010 Dr. David Wren, Jr., an attending orthopedic surgeon, indicated that
appellant would not have surgery until January 15, 2010 and would need in-home health care.
OWCP provided information about payments for such services and asked Dr. Wren to complete
a questionnaire.
Appellant informed OWCP that he could use only one hand and therefore needed
assistance bathing, dressing, driving, cooking, cleaning dishes, tying shoes and cleaning his
house. He estimated that he would need an in-home health care provider for four to six weeks.
Appellant added that he had hired someone beginning January 12, 2010.
Dr. Wren responded that appellant had a good recovery from his right carpal tunnel
surgery. He believed that appellant’s condition warranted the services of an attendant because he
was right-hand dominant and poorly coordinated with his left hand. Dr. Wren noted that
appellant needed assistance traveling, feeding, dressing and bathing. He advised that appellant
required an attendant from January 12 through March 15, 2010. Dr. Wren added that appellant’s
attendant performed the following duties: “cooks, cleans, helps feed, dress and driving.”
Appellant submitted an itemization of the attendant services rendered.
In an August 18, 2011 decision, OWCP denied appellant’s claim for an attendant
allowance. It found that Dr. Wren failed to establish the need for the services of an attendant
five to eight hours a day following right carpal tunnel surgery. OWCP explained that the law
made no provision for reimbursing appellant for such tasks as cooking, laundry, housekeeping,
shopping or yard work. Further, it found that he was not entitled to reimbursement unless he was
totally blind, had lost the use of both hands or both feet, was paralyzed and unable to walk or had
other disability resulting from his injury that made him so helpless as to require constant
attendance for personal needs, such as feeding, dressing or bathing.
In a February 29, 2012 decision, an OWCP hearing representative affirmed the denial of
an attendant allowance. He explained that the medical evidence did not sufficiently support that
appellant was so incapacitated as to require the need for attendant care: Dr. Wren failed to
provide any rationale for his opinion and there was no evidence that appellant could not use his
left upper extremity. The hearing representative found that appellant failed to supply sufficient
medical evidence to establish that he was unable to feed, dress or bathe himself during the period
in question.

2

Appellant’s grade 2 peripheral nerve disorder was described as decreased superficial cutaneous pain and tactile
sensibility (decreased protective sensibility) with abnormal sensations or moderate pain that may prevent some
activity. American Medical Association, Guides to the Evaluation of Permanent Impairment 482 (5th ed. 2001)
(Table 16-10).

2

On appeal, appellant’s representative contends that appellant followed instructions but
was not informed of the type of care that was reimbursable. Appellant seeks reimbursement only
for the services OWCP deems necessary.
LEGAL PRECEDENT
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician that the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.3 OWCP has broad discretionary authority in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in FECA.4 The
only limitation on OWCP’s discretionary authority is that of reasonableness.5 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken that are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.6
Section 8111 of FECA provides that the Secretary of Labor may pay an employee who
has been awarded compensation an additional sum of not more than $1,500.00 a month, as the
Secretary considers necessary, when the Secretary finds that the service of an attendant is
necessary constantly because the employee is totally blind or has lost the use of both hands or
both feet or is paralyzed and unable to walk or because of other disability resulting from the
injury making him or her so helpless as to require constant attendance.7
OWCP will pay for the services of an attendant up to a maximum of $1,500.00 a month
when the need for such services has been medically documented. In the exercise of the
discretion afforded by 5 U.S.C. § 8111(a), the Director has determined that, except where
payments were being made prior to January 4, 1999, direct payments to the claimant to cover
such services will no longer be made. Rather, the cost of providing attendant services will be
paid under section 8103 of FECA and medical bills for these services will be considered under
20 C.F.R. § 10.801. The Director has based this decision on the following factors:
“(a) The additional payments authorized under section 8111(a) should not be
necessary since OWCP will authorize payment for personal care services under
5 U.S.C. § 8103, whether or not such care includes medical services, so long as
the personal care services have been determined to be medically necessary and are
3

5 U.S.C. § 8103(a).

4

Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of
FECA and must exercise that discretion to achieve the objectives of section 8103).
5

Daniel J. Perea, 42 ECAB 214 (1990).

6

Id.

7

5 U.S.C. § 8111(a).

3

provided by a home health aide, licensed practical nurse or similarly trained
individual.
“(b) A home health aide, licensed practical nurse or similarly trained individual is
better able to provide quality personal care services, including assistance in
feeding, bathing and using the toilet. In the past, provision of supplemental
compensation directly to injured employees may have encouraged family
members to take on these responsibilities even though they may not have been
trained to provide such services. By paying for the services under section 8103,
OWCP can better determine whether the services provided are necessary and
adequate to meet the needs of the injured employee. In addition, a system
requiring the personal care provider to submit a bill to OWCP, where the amount
billed will be subject to OWCP’s fee schedule, will result in greater fiscal
accountability.”8
A claimant bears the burden of proof to establish by competent medical evidence that he
or she requires attendant care within the meaning of FECA. The claimant is not required to need
around-the-clock care, but need demonstrate only a continually recurring need for assistance in
personal matters. The attendant allowance is not intended to pay for the performance of
domestic and housekeeping chores such as cooking, cleaning, doing the laundry or providing
transportation services. It is intended to pay an attendant for assisting the claimant in personal
needs such as dressing, bathing or using the toilet. An attendant allowance is not granted simply
on the request of a claimant or physician. The need for attendant care must be established by
rationalized medical opinion evidence.9
ANALYSIS
FECA does not provide that OWCP shall pay for the service of an attendant; rather,
OWCP may pay for the service of an attendant when based on probative medical evidence.
OWCP has broad discretion in the matter and the Board will not disturb its decision in the
absence of proof that OWCP abused its discretion.
Dr. Wren, the attending orthopedic surgeon, stated generally that appellant’s condition
warranted the services of an attendant because he was right-hand dominant and poorly
coordinated with his left hand. But this did not adequately explain why appellant constantly
needed an attendant for such personal care needs as dressing, bathing or going to the toilet.
Dr. Wren did not describe appellant’s incapacity in sufficient detail for the adjudicator to
visualize its character and degree.
Section 8111 describes some situations that might permit an attendant allowance. If a
claimant is totally blind or has lost both hands or has lost both feet or is paralyzed and unable to
8

20 C.F.R. § 10.314; see Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability
Cases, Chapter 2.812.7 (March 2010) (any attendant allowance approved prior to January 1999 will continue to be
paid to the claimant until the need for the attendant ceases).
9

Thomas Lee Cox, 54 ECAB 509 (2003).

4

walk and the service of an attendant is necessary constantly, OWCP has discretion to pay an
allowance. Dr. Wren did not adequately explain how appellant’s right carpal tunnel surgery left
him so helpless as to require constant attendance for his personal needs.10
It is not enough that a claimant faces difficulty with some activities of daily living.11 The
claimant must demonstrate a sufficient level of helplessness with his personal care. In the case,
of M.C.,12 the Board found that the claimant had submitted competent rationalized medical
evidence to establish her need for attendant care. She would have only limited use of her right
upper extremity following surgery and her left upper extremity was totally paralyzed due to
Erbs Palsy, a condition with which she was born. The Board affirmed the denial of an attendant
allowance on other grounds -- services must be provided by a home health aide, licensed
practical nurse or similarly trained individual -- but the need for attendant services was
established because the claimant’s injury-related surgery had effectively left her without the use
of both hands.
The medical opinion evidence in this case does not establish such helplessness. Asked to
explain his need for an attendant, appellant noted that he could use his left hand. Although
Dr. Wren added that appellant was poorly coordinated with that hand, the evidence does not
demonstrate that this circumstance left him incapable of eating or dressing or using the toilet
without the help of an attendant.
In the absence of a well-rationalized medical opinion, the Board finds that OWCP
properly exercised its discretion in denying appellant’s request for an attendant allowance.
Accordingly, the Board will affirm OWCP’s February 29, 2012 decision.
Appellant’s representative reasonably argued that appellant sought reimbursement only
for the services deemed necessary. But he must establish through medical opinion evidence that
he belongs to the class of employees section 8111 was meant to benefit. The evidence does not
establish that OWCP abused its discretion in denying his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

See E.L., Docket No. 12-791 (issued August 29, 2012) (although the attending physician indicated that the
claimant would have need for attendant services two to four weeks after surgery, he did not discuss the claimant’s
condition or explain how the claimant needed recurring help with personal needs such as dressing or bathing). Cf.
K.H., Docket No. 06-832 (issued November 30, 2006) (reversing the denial of an attendant allowance where the
opinions of an OWCP medical adviser and treating physician were well rationalized and uncontradicted by other
evidence).
11

M.T., Docket No. 11-1121 (issued November 17, 2011) (a referral physician indicated that, while the claimant
did have difficulty with some activities of daily living, she was capable of performing her basic personal needs of
hygiene, independent eating and personal care).
12

Docket No. 09-2314 (issued August 20, 2010).

5

CONCLUSION
The Board finds that OWCP properly exercised its discretion in denying appellant’s
request for an attendant allowance.
ORDER
IT IS HEREBY ORDERED THAT the February 29, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

